Exhibit 10.28

 

 

 

AMENDED AND RESTATED INVESTOR SECURITYHOLDERS AGREEMENT

by and among

DOMUS HOLDINGS CORP.,

REALOGY CORPORATION,

PAULSON & CO. INC., and

the SECURITYHOLDERS that are parties hereto

DATED AS OF JANUARY 5, 2011

 

 

 



--------------------------------------------------------------------------------

AMENDED AND RESTATED INVESTOR SECURITYHOLDERS AGREEMENT, dated as of January 5,
2011 (this “Agreement”), by and among Domus Holdings Corp., a Delaware
corporation (the “Company”), Realogy Corporation, a Delaware corporation
(“Realogy”), Paulson & Co. Inc., a Delaware corporation, on behalf of the
several investment funds and accounts managed by it (“Paulson”), and the Apollo
Holders (as such term is hereinafter defined).

WHEREAS, the Company, Realogy, Paulson and the Apollo Holders previously
executed the Investor Securityholders Agreement, dated as of November 30, 2010,
which is being amended and restated hereby;

WHEREAS, the Company owns, directly or indirectly, all of the outstanding equity
interests of (i) Domus Intermediate Holdings Corp., a Delaware corporation
(“Intermediate”), and (ii) Realogy;

WHEREAS, Realogy has previously issued 10.50% Senior Notes due 2014,
11.00%/11.75% Senior Toggle Notes due 2014, and 12.375% Senior Subordinated
Notes due 2015 (collectively, the “Existing Notes”);

WHEREAS, the Company and Paulson will exchange a portion of the Existing Notes
for 11.00% Series A Convertible Notes due 2018 (the “Series A Convertible
Notes”), 11.00% Series B Convertible Notes due 2018 (the “Series B Convertible
Notes”) and 11.00% Series C Convertible Notes due 2018 (the “Series C
Convertible Notes” and, together with the Series A Convertible Notes and the
Series B Convertible Notes, the “Convertible Notes”) convertible at any time at
the option of the holders thereof, in whole or in part, into shares of Class A
common stock of the Company, par value $0.01 per share, and Realogy will offer
to exchange the Existing Notes held by the Existing Note holders for new 11.00%
Senior Cash Notes due 2017, new 11.50% Senior Cash Notes due 2017, and new
12.875% Senior Subordinated Notes due 2018 (collectively, the “Extended Maturity
Notes” and together with the Convertible Notes, the “New Notes” ) (the foregoing
transactions, collectively, the “Exchange Transactions”);

WHEREAS, RCIV Holdings (Luxembourg) s.à.r.l., a Luxembourg société à
responsabilité limitée (“RCIV Luxco”), a wholly owned subsidiary of RCIV
Holdings, L.P, a Cayman Islands exempted limited partnership (“RCIV Cayman”),
owns Existing Notes and will own Convertible Notes convertible into an equity
interest in the Company upon consummation of the Exchange Transactions;

WHEREAS, Apollo Investment Fund VI, LP, a Delaware limited partnership (“AIF
VI”), Domus Investment Holdings, LLC, a Delaware limited liability company
(“Domus Investment”) and Domus Co-Investment Holdings, LLC, a Delaware limited
liability company (“Co-Investment Holdings”), each own capital stock of the
Company; and

WHEREAS, each of the Company, the Apollo Holders and Paulson deem it to be in
their respective best interests to enter into this Agreement to set forth their
agreements with respect to certain matters concerning the Company.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and of the mutual consents and
obligations hereinafter set forth, intending to be legally bound, the parties
hereto hereby agree as follows:

Section 1. Definitions.

As used in this Agreement:

“Accelerated Issuance” has the meaning set forth in Section 3.

“Acquisition Counterparty” has the meaning set forth in Section 3.

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such Person. As used in this definition, the term “control,” including the
correlative terms “controlling,” “controlled by” and “under common control
with,” means possession, directly or indirectly, of the power to direct or cause
the direction of management or policies (whether through ownership of securities
or any partnership or other ownership interest, by contract or otherwise) of a
Person.

“Agreement” has the meaning set forth in the preamble.

“AIF VI” has the meaning set forth in the preamble.

“Apollo Holders” means AIF VI, Domus Investment, RCIV Cayman, RCIV Luxco and
Co-Investment Holdings, collectively with each of their respective Affiliates
(including, for avoidance of doubt, any syndication vehicles).

“Avenue Investor Securityholders Agreement” means the amended and restated
investor securityholders agreement dated as of the date hereof by and between
Avenue Investments L.P., the Company, Realogy and the Apollo Holders.

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close.

“Board” means the Board of Directors of the Company. All determinations by the
Board required pursuant to the terms of this Agreement shall be made in the good
faith sole discretion of the Board and shall be binding and conclusive.

“Bylaws” means the Company’s bylaws, as the same may be amended from time to
time.

“Charter” means the Company’s Certificate of Incorporation, as the same may be
amended from time to time.

“Class A Common Stock” means the Class A common stock of the Company, par value
$.01 per share.

 

3



--------------------------------------------------------------------------------

“Class B Common Stock” means the Class B common stock of the Company, par value
$.01 per share.

“Closing Date” means the date of the closing of the Exchange Transactions.

“Co-Investment Holdings” has the meaning set forth in the recitals.

“Common Stock” means the Class A Common Stock, and the Class B Common Stock,
collectively, and any class of common stock into which the Class A Common Stock
or Class B Common Stock may be reclassified, converted or exchanged.

“Company” has the meaning set forth in the preamble.

“Company Offered Securities” has the meaning set forth in Section 3.

“Convertible Notes” has the meaning set forth in the recitals.

“Debt Preemptive Event” has the meaning set forth in Section 3.

“Domus Investment” has the meaning set forth in the recitals.

“Equity Preemptive Event” has the meaning set forth in Section 3.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“Exchange Transactions” has the meaning set forth in the recitals.

“Existing Notes” has the meaning set forth in the recitals.

“Extended Maturity Notes” has the meaning set forth in the recitals.

“Group” has the meaning ascribed to such term in Section 13(d)(3) of the
Exchange Act.

“HSR Act” means Hart-Scott-Rodino Act of 1976, as amended.

“Intermediate” has the meaning set forth in the recitals.

“IPO” means the initial public offering of shares of the Common Stock pursuant
to an effective Registration Statement under the Securities Act.

“Liquidated Damages” has the meaning set forth in Section 4.3.

“Lock-Up Period” has the meaning set forth in Section 4.2(c).

“Losses” has the meaning set forth in Section 4.5(a).

 

4



--------------------------------------------------------------------------------

“Management Investor Rights Agreement” means the management investor rights
agreement by and between the Company, AIF IV, Domus Investment and certain
holders party thereto, as amended.

“Maximum Suspension Period” has the meaning set forth in Section 4.3.

“New Notes” has the meaning set forth in the recitals.

“Participating Holders” has the meaning set forth in Section 4.4(a)(i).

“Paulson” has the meaning set forth in the recitals.

“Paulson Appointee” has the meaning set forth in Section 6.

“Paulson Observer” has the meaning set forth in Section 6.

“Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, a limited liability company, a corporation, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization, a governmental entity or any department, agency or political
subdivision thereof or any other entity.

“Piggy-Back Notice” has the meaning set forth in Section 4.2(a).

“Piggy-Back Registration Right” has the meaning set forth in Section 4.2(a).

“Preemptive Event” has the meaning set forth in Section 3.

“Preemptive Rights Offer” has the meaning set forth in Section 3.

“Preemptive Rights Offer Notice” has the meaning set forth in Section 3.

“Pro Rata Debt Ownership” shall be a fraction of the Company Offered Securities
or, in the case of a Third Party Debt Financing, a fraction of the aggregate
principal amount of indebtedness to be incurred, determined by dividing (A) the
aggregate principal amount of New Notes then owned by Paulson plus the aggregate
principal amount of Convertible Notes converted into Class A Common Stock by
Paulson to the extent such Class A Common Stock is still held by Paulson by
(B) $6.985 billion (which is the total outstanding indebtedness of the Company
and Realogy on a consolidated basis as of November 30, 2010).

“Proportionate Debt Percentage” shall mean a number (expressed as a percentage)
equal to a fraction, the numerator of which is the aggregate principal amount of
the debt proposed to be purchased by the holder of the Existing Notes or New
Notes in connection with a debt financing to third parties and the denominator
of which is the aggregate principal amount of the Existing Notes or New Notes
owned by such holder.

“Proportionate Percentage” with respect to any holder of Convertible Notes (or
shares of Class A Common Stock issued upon conversion of such Convertible Notes
or a combination thereof), shall mean a number (expressed as a percentage) equal
to a fraction, the numerator of

 

5



--------------------------------------------------------------------------------

which is the total number of shares of Common Stock on an as-converted basis
proposed to be transferred by such holder in a proposed Tag-Along Transaction
and the denominator of which is the total number of shares of Common Stock on an
as-converted basis owned by such holder.

“Public Sale” means any sale, occurring simultaneously with or after an IPO, of
Common Stock to the public pursuant to an offering registered under the
Securities Act or to the public in the manner described by the provisions of
Rule 144 promulgated thereunder, other than an offering relating to employee
incentive plans.

“Qualified Public Offering” means (a) an Underwritten Offering of shares of
Class A Common Stock by the Company or any selling securityholders pursuant to
an effective Registration Statement filed by the Company with the SEC (other
than (i) a registration relating solely to an employee benefit plan or employee
stock plan, a dividend reinvestment plan, or a merger or a consolidation, (ii) a
registration incidental to an issuance of securities under Rule 144A, (iii) a
registration on Form S-4 or any successor form, or (iv) a registration on Form
S-8 or any successor form) under the Securities Act, pursuant to which the
aggregate offering price of the Class A Common Stock (by the Company and/or
other selling securityholders) sold in such offering (together with the
aggregate offering prices from any prior such offerings) is at least $200
million and (b) the listing of Company Class A Common Stock on the NASDAQ Global
Select Market, the NASDAQ Global Market, the New York Stock Exchange or any
successor exchange to the foregoing.

“RCIV Cayman” has the meaning set forth in the recitals.

“RCIV Luxco” has the meaning set forth in the recitals.

“Realogy” has the meaning set forth in the preamble.

“Registrable Securities” shall mean (i) the shares of Class A Common Stock
issued upon the conversion of the Convertible Notes, (ii) the shares of Class A
Common Stock acquired in connection with the exercise of preemptive rights in
accordance with Section 3, (iii) any and all shares of Common Stock issued or
issuable with respect to Registrable Securities by way of a stock dividend or a
stock split; provided, that any Registrable Securities shall cease to be
Registrable Securities when (A) a Registration Statement with respect to the
sale of such Registrable Securities has been declared effective under the
Securities Act and such Registrable Securities have been disposed of pursuant to
such Registration Statement, (B) such Registrable Securities have been disposed
of in reliance upon Rule 144 (or any similar provision then in force) under the
Securities Act or (C) except for a transfer in accordance with Section 15(p),
such Registrable Securities shall have been otherwise transferred to a third
party; and provided, further, that any securities that have ceased to be
Registrable Securities shall not thereafter become Registrable Securities and
any security that is issued or distributed in respect of securities that have
ceased to be Registrable Securities is not a Registrable Security and (iv) any
shares of Common Stock required to be registered by the Company on behalf of any
other Person possessing registration rights pursuant to another agreement in
which the Company had granted such rights.

“Registration Request” has the meaning set forth in Section 4.1(a).

 

6



--------------------------------------------------------------------------------

“Registration Statement” means any shelf registration statement or other
registration statement filed with the SEC with respect to the Class A Common
Stock.

“Sale Notice” has the meaning set forth in Section 5(a).

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Securityholders Agreement” means the securityholders agreement by and between
the Company and the securityholders party thereto, as amended.

“Series A Convertible Notes” has the meaning set forth in the recitals.

“Series B Convertible Notes” has the meaning set forth in the recitals.

“Series C Convertible Notes” has the meaning set forth in the recitals.

“Subject Securities” means shares of Class A Common Stock, the Convertible Notes
and any shares of Class A Common Stock issuable upon conversion thereof.

“Suspension Period” has the meaning set forth in Section 4.3.

“Syndicated Third Party Bank Financing” means a Third Party Debt Financing
involving loans provided by a syndicate of banks, financial institutions and
other institutional lenders.

“Tag-Along Holder” has the meaning set forth in Section 5(b).

“Tag-Along Notice” has the meaning set forth in Section 5(b).

“Tag-Along Transaction” has the meaning set forth in Section 5(a).

“Third Party Debt Financing” has the meaning set forth in Section 2.

“Third Party Debt Financing Notice” has the meaning set forth in Section 2.

“Third Party Debt Financing Offer” has the meaning set forth in Section 2.

“Underwritten Offering” means a sale of shares of Class A Common Stock to an
underwriter for reoffering to the public.

“Underwritten Third Party Notes Offering” means a Third Party Debt Financing
involving a public or broadly marketed offering (as determined in good faith by
the Board of Directors of the Company or a committee thereof) of debt
securities.

Section 2. Representations and Warranties. The Company hereby represents and
warrants that the Company has not granted registration rights to any Person
other than pursuant

 

7



--------------------------------------------------------------------------------

to (i) the Management Investor Rights Agreement, (ii) the Securityholders
Agreement and (iii) the Avenue Investor Securityholders Agreement.

Section 3. Preemptive Events. If any time prior to (but not including) a
Qualified Public Offering, (i) the Company or Realogy proposes to issue or sell
any equity securities (or securities convertible into, issuable upon exercise of
or exchangeable for any such equity securities) (not including (1) securities
issued pursuant to any equity compensation plans, (2) securities issued as a
dividend or distribution on all shares of Common Stock or upon any stock split,
recapitalization or other subdivision or combination of securities,
(3) securities issued upon the exercise, conversion or exchange of any options,
warrants or convertible securities issued prior to the date hereof or for which
Paulson has had the opportunity to subscribe for pursuant to its preemptive
rights (and which shall include the Convertible Notes) and (4) securities issued
(other than to an Apollo Holder) (Y) as consideration in an acquisition (whether
by stock sale, merger, recapitalization, asset purchase or otherwise) or (Z) in
connection with a joint venture or strategic alliance) or (ii) the Company or
Realogy proposes to issue or sell debt to any Affiliate of Realogy or the
Company (for the avoidance of doubt, such Affiliate of Realogy or the Company
shall not include the Company, Realogy, Intermediate or any subsidiary of
Realogy) (collectively, “Company Offered Securities”), the Company shall give
notice in writing (the “Preemptive Rights Offer Notice”) to Paulson of such
proposed issuance or sale of equity (an “Equity Preemptive Event”) or debt (a
“Debt Preemptive Event” and, together with an Equity Preemptive Event, a
“Preemptive Event”). The Preemptive Rights Offer Notice shall describe the terms
of the proposed transaction, identify the proposed purchaser(s), and contain an
offer (the “Preemptive Rights Offer”) to sell Company Offered Securities to
Paulson, at the same price, on the same terms and for the same consideration to
be paid by the proposed purchaser(s) as set forth in this Section 3. With
respect to an Equity Preemptive Event, Paulson shall have the right to
participate in the Preemptive Event up to its respective pro rata fully-diluted
portion of its equity ownership (which shall be a fraction of the Company
Offered Securities determined by dividing (A) the number of shares of Common
Stock then owned by Paulson on a fully-diluted basis assuming the conversion of
all of its Convertible Notes by (B) the number of shares of Common Stock then
outstanding (before giving effect to the Preemptive Event) on a fully-diluted
basis assuming, among other things, the conversion of all Convertible Notes then
outstanding. With respect to a Debt Preemptive Event, Paulson shall have the
right to participate in the Preemptive Event up to its Pro Rata Debt Ownership.
The Preemptive Rights Offer Notice shall be delivered at least fifteen (15) days
prior to the relevant issuance or sale. If Paulson fails to accept in writing
the Preemptive Rights Offer by the tenth (10th) day after the Company’s delivery
of the Preemptive Rights Offer Notice, Paulson shall have no further rights with
respect to the Preemptive Event; provided, however, that if (i) any of the terms
of the Preemptive Event, taken as a whole, materially change after the date of
the Preemptive Rights Offer Notice or (ii) the issuance or sale of the Company
Offered Securities pursuant to the Preemptive Event shall not have occurred
within one hundred twenty (120) days after the delivery of the Preemptive Rights
Offer Notice (subject to extension in the event of required regulatory approvals
not having been obtained by such date but in any event no later than one hundred
eighty (180) days after delivery of the Preemptive Rights Offer Notice), then,
in each case, any additional issuance shall again be subject to this Section 3
and the Company shall be required to give a new Preemptive Rights Offer Notice
within the time period described above and Paulson shall have

 

8



--------------------------------------------------------------------------------

an additional ten (10) days to accept in writing the Preemptive Rights Offer. If
Paulson accepts the Preemptive Rights Offer and such acceptance could require
Paulson to complete a filing under the HSR Act, Paulson may participate in the
Preemptive Event until the earlier of the date that (i) is two business days
following the date that Paulson has complied with the requirements of the HSR
Act and received the necessary approvals or otherwise determined no filing under
the HSR Act is required with respect to such participation and (ii) seventy five
(75) days following the Company’s delivery of the Preemptive Rights Offer
Notice, or such later date as may be described in the Preemptive Rights Offer
Notice. Notwithstanding any of the foregoing, following any Preemptive Rights
Offer Notice relating to Company Offered Securities, the Company may immediately
issue, prior to the expiration of the time periods above, the Company Offered
Securities whenever it determines that it would be to the advantage of the
Company for it to issue such Company Offered Securities (an “Accelerated
Issuance”). To the extent that the Company effects an Accelerated Issuance and
Paulson accepts in writing the Preemptive Rights Offer, the Company will issue
to Paulson additional Company Offered Securities at the same price, on the same
terms and for the same consideration paid by the purchaser(s) in the Accelerated
Issuance, such that the percentage of the Company Offered Securities issued to
Paulson would equal the percentage of the Company Offered Securities Paulson
would have otherwise received in the absence of an Accelerated Issuance in
accordance with this Section 3. In addition, if at any time prior to a Qualified
Public Offering, the Company or Realogy proposes to incur indebtedness (other
than indebtedness (X) incurred in the ordinary course of business, (Y) incurred
in favor of the seller, target, acquisition or merger counterparty or their
Affiliates (each, an “Acquisition Counterparty”) or assumed from an Acquisition
Counterparty as consideration in an acquisition (whether by stock sale, merger,
recapitalization, asset purchase or otherwise) or (Z) incurred in connection
with a joint venture or strategic alliance in favor of such joint venture or
strategic alliance or joint venture partner or strategic partner or their
Affiliates) pursuant to a new debt financing with one or more third parties (a
“Third Party Debt Financing”), then the Company shall use its commercially
reasonable efforts to allow Paulson to participate, up to its Pro Rata Debt
Ownership, at the same price, on the same terms and for the same consideration
as other participants in the financing; provided however that if the Apollo
Holders participate in such debt financing, then Paulson shall have the right to
participate in the debt financing at the same price, on the same terms and for
the same consideration as the Apollo Holders, provided that the Proportionate
Debt Percentage of debt to be purchased by Paulson shall not exceed the
Proportionate Debt Percentage of debt that the Apollo Holders elect to acquire
in such debt financing. The Company shall deliver written notice (the “Third
Party Debt Financing Notice”) to Paulson of such proposed Third Party Debt
Financing electronically via facsimile or electronic mail (i) in the case of an
Underwritten Third Party Notes Offering, promptly upon the commencement of the
marketing thereof, (ii) in the case of a Syndicated Third Party Bank Financing,
promptly after the beginning of the marketing period for such Syndicated Third
Party Bank Financing, and (iii) in the case of any other Third Party Debt
Financing, at least ten (10) days prior to the relevant incurrence, issuance or
sale. The Third Party Debt Financing Notice shall describe the anticipated terms
(provided that the description of such terms may be limited to the information
provided to other potential investors in the Third Party Debt Financing) of the
proposed transaction, contain an offer (the “Third Party Debt Financing Offer”)
to Paulson to participate in the Third Party Debt Financing at the same price,
on the same terms and for the same consideration to be paid by other potential
investors in the proposed Third Party Debt Financing or by the Apollo Holders if
the Apollo Holders participate

 

9



--------------------------------------------------------------------------------

in such proposed debt financing, and, in the case of an Underwritten Third Party
Notes Offering or a Syndicated Third Party Bank Financing, indicate the
anticipated length of the marketing period, and provide instructions, including
any relevant contact information, on how to participate in the offering. If
Paulson fails to accept the Third Party Debt Financing Offer, (i) in the case of
an Underwritten Third Party Notes Offering or a Syndicated Third Party Bank
Financing, by (a) indicating their interest in participating in the Third Party
Debt Financing in accordance with the instructions included in the Third Party
Debt Financing Notice and (b) promptly notifying the Company in writing
electronically via facsimile or electronic mail, prior to the end of the
marketing period for such transaction indicated on the Third Party Debt
Financing Notice, or (ii) in the case of any other Third Party Debt Financing,
in writing electronically via facsimile or electronic mail to the Company by the
tenth (10th) day after the Company’s delivery of the Third Party Debt Financing
Notice, Paulson shall have no further rights with respect to the Third Party
Debt Financing; provided, however, that if the relevant incurrence, issuance or
sale in a Third Party Debt Financing shall not have occurred within one hundred
twenty (120) days after the delivery of the Third Party Debt Financing Notice
(subject to extension in the event of required regulatory approvals not having
been obtained by such date but in any event no later than one hundred eighty
(180) days after delivery of the Third Party Debt Financing Notice), then any
additional incurrence, issuance or sale shall again be subject to this Section 3
and the Company shall be required to give a new Third Party Debt Financing
Notice within the time periods described above and Paulson shall have an
additional ten (10) days to accept in writing the Third Party Debt Financing
Notice.

Section 4. Registration Rights.

4.1 Underwritten Demand Registration Rights.

(a) Subject to the other provisions of this Section 4.1, at any time after the
date that is thirty six (36) months after the Closing Date, Paulson may make no
more than two (2) written requests (each, a “Registration Request”) to the
Company for registration under and in accordance with the provisions of the
Securities Act of all or part of its shares of Common Stock. The offering of the
Registrable Securities pursuant to such Registration Request shall be in the
form of an Underwritten Offering only. Notwithstanding anything to the contrary
set forth in this Section 4.1(a), the Company will not be required to effect a
registration pursuant to this Section 4.1(a) unless the estimated gross proceeds
from the sale of the Registrable Securities included in the Registration Request
are at least $75 million.

(b) If prior to a Qualified Public Offering Paulson elects to exercise its
demand rights pursuant to this Section 4.1 or the Company notifies Paulson of
its intention to consummate a Qualified Public Offering, on its own behalf or in
connection with an exercise by any Person possessing demand rights pursuant to
another agreement in which the Company has granted demand rights, Paulson agrees
that Paulson shall not sell publicly, make any short sale of, grant any option
for the purchase of, or otherwise dispose, any shares of Class A Common Stock
(except, in each case, as part of the Qualified Public Offering, if permitted)
during the period

 

10



--------------------------------------------------------------------------------

beginning on the delivery or receipt of such notice and ending ninety (90) days
(or, in either case, such greater period as may be requested by the lead
managing underwriter or underwriters, not to exceed one hundred eighty
(180) days) after the effective date of the Registration Statement filed in
connection with such Qualified Public Offering. Notwithstanding the foregoing,
Paulson shall be entitled to transfer any shares of Class A Common Stock (i) as
a bona fide gift or gifts, provided that the donee or donees thereof agree to be
bound in writing by the restrictions set forth herein, (ii) to Affiliates of
Paulson where such Affiliates agree to be bound in writing by the restrictions
set forth herein, (iii) with the prior written consent of the Company, (iv) to a
nominee or custodian of a Person to whom a disposition or transfer would be
permitted hereunder, provided that such nominee or custodian agrees to be bound
in writing by the restrictions set forth herein, (v) following the consummation
of a Qualified Public Offering, in transactions relating to shares of Common
Stock or other securities acquired in open market transactions, or (vi) to any
wholly-owned subsidiary or any stockholders, partners, members or similar
persons of Paulson, provided that such Person agrees to be bound in writing by
the restrictions set forth herein; provided that, in the case of this clause
(i), (iv), (v) and (vi), such transfers do not give rise to a requirement to
disclose in any public report or filing with the SEC and Paulson does not
otherwise voluntarily effect any public filing or report regarding such
transfers.

(c) All Registration Requests made pursuant to this Section 4 will specify the
aggregate amount of shares of Common Stock to be registered. The Company shall
include in the Underwritten Offering pursuant to a Registration Request all
Registrable Securities with respect to which the Company has received a written
request from any other Person possessing such rights pursuant to another
agreement in which the Company has granted demand rights for inclusion therein
within fifteen days after receipt by the Company of such demand. Promptly upon
receipt of any such Registration Request, the Company will use its reasonable
best efforts to effect such registration under the Securities Act (including,
without limitation, filing post-effective amendments, appropriate qualification
under applicable blue sky or other state securities laws and appropriate
compliance with the applicable regulations promulgated under the Securities Act)
of the shares of Class A Common Stock which the Company has been so requested to
register within 180 days after such request (or within 120 days of such request
in the case of a Registration Request after a Qualified Public Offering (subject
to any lock-up restrictions)).

(d) Registrations under this Section 4.1 shall be on such appropriate
registration form of the SEC as shall be selected by the Company.

(e) The Company shall use its reasonable best efforts to keep any Registration
Statement filed in response to a Registration Request effective for as long as
is necessary for Paulson to dispose of the covered securities.

(f) The Company shall select the underwriters, provided such selection is
reasonably acceptable to Paulson.

 

11



--------------------------------------------------------------------------------

4.2 Piggy-Back Registration Rights.

(a) Participation. Subject to Section 4.2(b), if at any time the Company
proposes to register any of its shares of Common Stock under the Securities Act
(other than a registration on Form S-4 or S-8 or any successor form to such
Forms or any registration of securities as it relates to an offering and sale to
management of the Company pursuant to any employee stock plan or other employee
benefit plan arrangement or pursuant to a shelf registration statement), whether
for its own account or for the account of one or more stockholders of the
Company, and the registration form to be used may be used for any registration
of Registrable Securities, then the Company shall give prompt written notice
(the “Piggy-Back Notice”) to Paulson of its intention to effect such a
registration and, subject to Section 4.2(b), shall include in such registration
all Registrable Securities with respect to which the Company has received a
written request from Paulson for inclusion therein within 15 days after the
receipt of the Piggy-Back Notice. The Piggy-Back Notice shall offer Paulson the
right, subject to Section 4.2(b) (the “Piggy-Back Registration Right”), to
register such number of shares of Registrable Securities as Paulson may request
and shall set forth (i) the anticipated filing date of such Registration
Statement and (ii) the number of shares of Class A Common Stock that is proposed
to be included in such Registration Statement.

(b) Underwriters’ Cutback. Notwithstanding the foregoing, if a registration
pursuant to this Section 4 (including Section 4.1) involves an Underwritten
Offering and the managing underwriter or underwriters of such proposed
Underwritten Offering advises the Company that the total or kind of securities
which Paulson and any other persons or entities intend to include in such
offering would be reasonably likely to adversely affect the price, timing or
distribution of the securities offered in such offering, then the number of
securities proposed to be included in such registration shall be allocated among
the Company and all of the selling securityholders, such that the number of
securities that each such Person shall be entitled to sell in the Underwritten
Offering shall be included in the following order:

(i) In the event of an exercise by Paulson of its demand rights or any other
Person possessing such rights pursuant to another agreement in which the Company
has granted demand rights:

(1) first, the Registrable Securities held by the Person exercising a demand
right pursuant to Section 4.1 or pursuant to any other agreement in which the
Company has granted demand rights, pro rata based upon the number of Registrable
Securities proposed to be included by each such Person in connection with such
registration;

(2) second, the Registrable Securities held by the Persons requesting their
Registrable Securities to be included in such registration pursuant to the terms
of Section 4.2(a) or pursuant to any other agreement in which the Company has
granted piggy-back registration rights, pro rata based upon the number of
Registrable Securities proposed to be included by each such Person at the time
of such registration; and

(3) third, the securities to be issued and sold by the Company in such
registration.

 

12



--------------------------------------------------------------------------------

(ii) In all other cases:

(1) first, the securities to be issued and sold by the Company in such
registration; and

(2) second, the Registrable Securities held by the Persons requesting their
Registrable Securities to be included in such registration pursuant to the terms
of Section 4.2(a) or pursuant to any other agreement in which the Company has
granted Piggy-Back registration rights, pro rata based upon the number of
Registrable Securities proposed to be included by each such Person at the time
of such registration.

Notwithstanding anything to the contrary set forth in this Section 4.2, if the
managing underwriter for an Underwritten Offering advises the Company that the
inclusion of the number of shares of Common Stock proposed to be included in any
registration by any particular Person would interfere with the successful
marketing (including pricing) of such shares to be offered thereby, then the
number of such shares proposed to be included in such registration by such
Person shall be reduced to the lower of the number of such shares that the
managing underwriter advises that such Person may sell in the Underwritten
Offering and the number of such shares calculated pursuant to the foregoing. If
the number of Paulson’s shares of Common Stock included in a registration made
pursuant to a Registration Request is reduced in accordance with this
Section 4.2(b) to less than two-thirds of the total shares of Common Stock
originally proposed to be included by Paulson in such registration, Paulson
shall not be deemed to have used a Registration Request under Section 4.1.

(c) Lock-up. If the Company at any time shall register shares of Common Stock
under the Securities Act for sale to the public in an underwritten offering and
if requested by the lead managing underwriter, Paulson agrees not to sell
publicly, make any short sale of, grant any option for the purchase of, or
otherwise dispose of, any capital stock of the Company without the prior written
consent of the lead managing underwriter, during a period of not more than
ninety (90) days (or up to one hundred eighty (180) days if requested by the
lead managing underwriter in connection with a Qualified Public Offering)
commencing on the effective date of the Registration Statement (the “Lock-Up
Period”); provided, however, that if any holders of Registrable Securities shall
be subject to a shorter period or receives more advantageous terms relating to
the Lock-Up Period, then the Lock-Up Period shall be such shorter period and
also on such more advantageous terms and Paulson shall be released from its
obligations under this clause to the extent any other holder of Registrable
Securities is released. Notwithstanding the foregoing, Paulson shall be entitled
to transfer any shares of Class A Common Stock (i) as a bona fide gift or gifts,
provided that the donee or donees thereof agree to be bound in writing by the
restrictions set forth herein, (ii) to Affiliates of Paulson where such
Affiliates agree to be bound in writing by the restrictions set forth herein,
(iii) with the prior written consent of the Company, (iv) to a nominee or
custodian of a Person to whom a disposition or transfer would be permitted
hereunder, provided that such nominee or custodian agrees to be bound in writing
by the restrictions set forth herein, (v) following the consummation of a
Qualified Public Offering, in transactions relating to shares of Common Stock or
other securities acquired in open market

 

13



--------------------------------------------------------------------------------

transactions, or (vi) to any wholly-owned subsidiary or any stockholders,
partners, members or similar persons of Paulson, provided that such Person
agrees to be bound in writing by the restrictions set forth herein; provided
that, in the case of this clause (i), (iv), (v) and (vi), such transfers do not
give rise to a requirement to disclose in any public report or filing with the
SEC and Paulson does not otherwise voluntarily effect any public filing or
report regarding such transfers. In addition, if requested by the lead managing
underwriter, in connection with a public offering, Paulson shall enter into a
customary lock-up agreement with the lead managing underwriter.

(d) Company Control. The Company may decline to file a Registration Statement
after giving the Piggy-Back Notice, or withdraw a Registration Statement after
filing and after such Piggy-Back Notice, but prior to the effectiveness of the
Registration Statement, provided that the Company shall promptly notify Paulson
in writing of any such action and provided further that the Company shall bear
all reasonable expenses incurred by Paulson or otherwise in connection with such
withdrawn Registration Statement. Except as provided in Section 4.1(f),
notwithstanding any other provision herein, the Company shall have sole
discretion to select any and all underwriters that may participate in any
Underwritten Offering.

(e) Participation in Underwritten Offerings. No Person may participate in any
Underwritten Offering under this Section 4 unless such Person (i) agrees to sell
such Person’s securities on the basis provided in any underwriting arrangements
approved by the Persons entitled to approve such arrangements and (ii) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-ups and other documents required for such underwriting
arrangements. Nothing in this Section 4.2(e) shall be construed to create any
additional rights regarding the Piggy-Back registration of Registrable
Securities in any Person otherwise than as set forth herein.

(f) Expenses. The Company will pay all registration fees and other reasonable
expenses in connection with each registration of Registrable Securities
requested pursuant to this Section 4, including reasonable fees and expenses of
one counsel to the Participating Holders which shall not exceed $100,000;
provided, that each Participating Holder shall pay any remaining counsel fees
and expenses and all applicable underwriting fees, discounts and similar charges
(pro rata based on the securities sold).

(g) Publicly Available Information. If the Company is not required to file
reports under the Securities Act or the Exchange Act, the Company will make
publicly available such necessary information for so long as necessary to permit
sales pursuant to Rule 144 under the Securities Act.

4.3 Registration Statement Suspension. Following Paulson’s receipt of a
resolution of the Board certified by the secretary of the Company stating that,
in the good faith judgment of the Board, the filing, initial effectiveness or
continued use of a Registration Statement would require the Company to make a
public disclosure of material non-public information, which disclosure in the
good faith judgment of the Board (A) would be required to be made in any
Registration Statement so that such Registration Statement would not be
materially misleading, (B) would not be required to be made at such time but for
the filing, effectiveness or continued

 

14



--------------------------------------------------------------------------------

use of such Registration Statement, and (C) would reasonably be expected to
either (1) materially and adversely affect the Company or its business if made
at such time or (2) unreasonably interfere with the Company’s ability to effect
a planned or proposed acquisition, disposition, financing, reorganization,
recapitalization or similar transaction, the Company may delay the filing or
initial effectiveness of, or suspend use of, such Registration Statement;
provided that the Company shall not be permitted to do so under this Section 4.3
for more than 90 days during any twelve-month period (the “Maximum Suspension
Period”); provided, further, that the Company shall pay liquidated damages
(“Liquidated Damages”), from and including each day in excess of the Maximum
Suspension Period at a rate per annum equal to an additional 0.25% of the
principal balance of the notional amount of Convertible Notes that were
exchanged by Paulson for those Registrable Securities that are still held by
Paulson and with respect to which Paulson has requested registration and
increasing by an additional 0.25% at the end of each subsequent 90 day period
that such Registration Statement is suspended in excess of the Maximum
Suspension Period, not to exceed 0.75%; provided that no Liquidated Damages
shall accrue during any Suspension Period not in excess of the Maximum
Suspension Period or if any Suspension Period is rescinded. Any amounts to be
paid as Liquidated Damages shall be paid in cash semi-annually in arrears on the
stated interest payment dates of the Convertible Notes. Any period during which
the Company has delayed the filing or initial effectiveness of, or suspended the
use of, a Registration Statement pursuant to this Section 4.3 is herein called a
“Suspension Period.” The Company shall provide prompt written notice to Paulson
of the commencement and termination of any Suspension Period but shall not be
obligated under this Agreement to disclose the reasons therefor. Paulson shall
keep the existence of each Suspension Period confidential and agrees to suspend,
promptly upon receipt of the notice referred to above, the use of any prospectus
relating to such registration in connection with any sale or offer to sell
Registrable Securities. In addition, if the Company receives a Registration
Request and the Company is then in the process of preparing to engage in a
Public Sale, the Company shall inform Paulson of the Company’s intent to engage
in a Public Sale and may require Paulson to withdraw such Registration Request
for a period of up to 120 days so that the Company may complete its Public Sale,
and such withdrawn Registration Request shall not count as one of Paulson’s two
Registration Requests hereunder. In the event that the Company ceases to pursue
such Public Sale, it shall promptly inform Paulson and Paulson shall be
permitted to submit a new Registration Request. Notwithstanding the foregoing,
if the public announcement of the material, nonpublic information that resulted
in such delay or suspension is made during such Suspension Period, then such
Suspension Period shall terminate without any further action of the parties and
the Company shall promptly notify Paulson of such termination. To the extent
that the Company initiates one or more Suspension Periods hereunder in respect
of any effective Registration Statement filed pursuant to this Agreement, the
Company shall maintain the effectiveness of such Registration Statement for an
additional number of days equal to the aggregate amount of days that the Company
implemented such Suspension Period(s). Notwithstanding the foregoing, in the
event of a postponement by the Company of the filing or effectiveness of a
Registration Statement pursuant to a Registration Request or in the event that a
sale is not made under a Registration Statement pursuant to a Registration
Request that has remained effective for at least 30 days, Paulson shall have the
right to withdraw such Registration Request, and such Registration Request shall
not count as one of Paulson’s two Registration Requests hereunder. The foregoing
shall be without prejudice to any rights of Paulson pursuant to Section 5.

 

15



--------------------------------------------------------------------------------

4.4 Registration Rights Procedures.

(a) In connection with the Company’s obligations under Sections 4.1 and 4.2 to
file a Registration Statement, the Company shall use its reasonable best efforts
to cause such Registration Statement to become effective to permit the sale of
such Registrable Securities in accordance with the intended method or methods of
distribution thereof as expeditiously as reasonably practicable, and in
connection therewith the Company shall:

(i) prepare the required Registration Statement including all exhibits and
financial statements required under the Securities Act to be filed therewith,
and before filing a Registration Statement or prospectus, or any amendments or
supplements thereto, (x) furnish to the underwriters, if any, and to the holders
of Registrable Securities covered by the applicable Registration Statement
(“Participating Holders”), copies of all documents prepared to be filed, which
documents shall be subject to the review of such underwriters and the
Participating Holders and their respective counsel and make such changes to such
documents as are reasonably requested by the Participating Holders and
(y) except in the case of a registration under Section 4.2, not file any
Registration Statement hereunder or prospectus or amendments or supplements
thereto to which the underwriters, if any, or the Participating Holders shall
reasonably object;

(ii) prepare and file with the SEC such pre- and post-effective amendments to
such Registration Statement and supplements to the prospectus as may be
(x) reasonably requested by any other Participating Holders (to the extent such
request relates to information relating to such holder), or (z) necessary to
keep such registration effective for the period of time required by this
Agreement, and comply with provisions of the applicable securities laws with
respect to the sale or other disposition of all securities covered by such
Registration Statement during such period in accordance with the intended method
or methods of disposition by the sellers thereof set forth in such Registration
Statement;

(iii) notify the Participating Holders and the managing underwriter or
underwriters, if any, and (if requested) confirm such advice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by the Company (a) when the applicable
Registration Statement or any amendment thereto has been filed or becomes
effective, and when the applicable prospectus or any amendment or supplement to
such prospectus has been filed, (b) of any written comments by the SEC or any
request by the SEC or any other federal or state governmental authority for
amendments or supplements to such Registration Statement or such prospectus or
for additional information, (c) of the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement or any order by the
SEC or any other regulatory authority preventing or suspending the use of any
preliminary or final prospectus or the initiation or threatening of any
proceedings for such purposes, (d) if, at any time, the representations and
warranties of the Company in any applicable underwriting agreement cease to be
true and correct in any material respect, and (e) of the receipt by the Company
of any notification with respect to the suspension of the qualification of the

 

16



--------------------------------------------------------------------------------

Registrable Securities for offering or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose;

(iv) promptly notify the Participating Holders and the managing underwriter or
underwriters, if any, when the Company becomes aware of the happening of any
event as a result of which the applicable Registration Statement or the
prospectus included in such Registration Statement (as then in effect) contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements therein (in the case of such prospectus and any
preliminary prospectus, in light of the circumstances under which they were
made) not misleading or, if for any other reason it shall be necessary during
such time period to amend or supplement such Registration Statement or
prospectus in order to comply with the Securities Act and, in either case as
promptly as reasonably practicable thereafter, prepare and file with the SEC,
and furnish without charge to the Participating Holders and the managing
underwriter or underwriters, if any, an amendment or supplement to such
Registration Statement or prospectus which shall correct such misstatement or
omission or effect such compliance;

(v) use its reasonable best efforts to prevent, or obtain the withdrawal of, any
stop order or other order suspending the use of any preliminary or final
prospectus;

(vi) promptly incorporate in a prospectus supplement or post-effective amendment
such information as the managing underwriter or underwriters reasonably believes
should be included therein relating to the plan of distribution with respect to
such Registrable Securities, and make all required filings of such prospectus
supplement or post-effective amendment as soon as reasonably practicable after
being notified of the matters to be incorporated in such prospectus supplement
or post-effective amendment;

(vii) furnish to each Participating Holder and each underwriter, if any, without
charge, as many conformed copies as such Participating Holder or underwriter may
reasonably request of the applicable Registration Statement and any amendment or
post-effective amendment thereto, including financial statements and schedules,
all documents incorporated therein by reference and all exhibits (including
those incorporated by reference);

(viii) deliver to each Participating Holder and each underwriter, if any,
without charge, as many copies of the applicable prospectus (including each
preliminary prospectus) and any amendment or supplement thereto as such
Participating Holder or underwriter may reasonably request (it being understood
that the Company consents to the use of such prospectus or any amendment or
supplement thereto by such holder of Common Stock and the underwriters, if any,
in connection with the offering and sale of the Registrable Securities covered
by such prospectus or any amendment or supplement thereto) and such other
documents as Paulson or underwriter may reasonably request in order to
facilitate the disposition of the Registrable Securities by Paulson or
underwriter;

 

17



--------------------------------------------------------------------------------

(ix) use its commercially reasonable efforts to register or qualify, or obtain
exemption from registration or qualification for, all Registrable Securities by
the time a Registration Statement is declared effective by the SEC under all
applicable state securities or “blue sky” laws of such jurisdictions as Paulson,
the holder of Registrable Securities or the managing underwriter or underwriter,
if any, shall reasonably request in writing, keep each such registration or
qualification or exemption effective and do any and all other acts and things
that may be reasonably necessary or advisable to enable Paulson or the holder of
Registrable Securities to consummate the disposition in each such jurisdiction
of such Registrable Securities owned by Paulson or such holder; provided,
however, that the Company shall not be required to (i) qualify generally to do
business in any jurisdiction or to register as a broker or dealer in such
jurisdiction where it would not otherwise be required to qualify but for this
Section 4.4(a)(ix) and except as may be required by the Securities Act,
(ii) subject itself to taxation in any such jurisdiction, or (iii) submit to the
general service of process in any such jurisdiction;

(x) make such representations and warranties to the Participating Holders and
the underwriters or agents, if any, in form, substance and scope as are
customarily made by issuers in secondary underwritten public offerings;

(xi) enter into such customary agreements (including underwriting and
indemnification agreements) and take all such other actions as the managing
underwriter or underwriters, if any, reasonably request in order to expedite or
facilitate the registration and disposition of such Registrable Securities;

(xii) obtain for delivery to the Participating Holders and to the underwriter or
underwriters, if any, an opinion or opinions from counsel for the Company dated
the effective date of the Registration Statement or, in the event of an
Underwritten Offering, the date of the closing under the underwriting agreement,
in customary form, scope and substance, which opinions shall be reasonably
satisfactory to such Participating Holders or underwriters, as the case may be,
and their respective counsel;

(xiii) in the case of an Underwritten Offering, obtain for delivery to the
Company and the managing underwriter or underwriters, with copies to the
Participating Holders, a cold comfort letter from the Company’s independent
certified public accountants in customary form and covering such matters of the
type customarily covered by cold comfort letters as the managing underwriter or
underwriters reasonably request, dated the date of execution of the underwriting
agreement and brought down to the closing under the underwriting agreement;

(xiv) cooperate with each Participating Holder and each underwriter, if any,
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with
FINRA;

 

18



--------------------------------------------------------------------------------

(xv) use its reasonable best efforts to comply with all applicable securities
laws and make available to its securityholders party hereto, as soon as
reasonably practicable, an earnings statement satisfying the provisions of
Section 11(a) of the Securities Act and the rules and regulations promulgated
thereunder;

(xvi) make available upon reasonable notice at reasonable times and for
reasonable periods for inspection by any underwriter participating in any
disposition to be effected pursuant to such Registration Statement and by any
attorney, accountant or other agent retained by any such underwriter, all
pertinent financial and other records, pertinent corporate documents and
properties of the Company, and cause all of the Company’s officers, directors
and employees and the independent public accountants who have certified its
financial statements to make themselves available to discuss the business of the
Company and to supply all information reasonably requested by any such Person in
connection with such Registration Statement as shall be necessary to enable them
to exercise their due diligence responsibility; provided that any such Person
gaining access to information regarding the Company pursuant to this
Section 4.4(a)(xvi) shall agree to hold in strict confidence and shall not make
any disclosure or use any information regarding the Company that the Company
determines in good faith to be confidential, and of which determination such
Person is notified, unless (w) the release of such information is requested or
required (by deposition, interrogatory, requests for information or documents by
a governmental entity, subpoena or similar process), (x) such information is or
becomes publicly known other than through a breach of this or any other
agreement of which such Person has knowledge, (y) such information is or becomes
available to such Person on a non-confidential basis from a source other than
the Company or (z) such information is independently developed by such Person;

(xvii) in the case of an Underwritten Offering, cause the senior executive
officers of the Company to participate in the customary “road show”
presentations that may be reasonably requested by the managing underwriter or
underwriters in any such Underwritten Offering and otherwise to facilitate,
cooperate with, and participate in each proposed offering contemplated herein
and customary selling efforts related thereto;

(xviii) as of the effective date of any Registration Statement relating thereto,
use its reasonable best efforts to cause all such Registrable Securities to be
listed on the NASDAQ Global Select Market, the NASDAQ Global Market or the New
York Stock Exchange; and

(xix) as of the effective date of any Registration Statement relating thereto,
provide a transfer agent and registrar for all such Registrable Securities.

(b) The Company may require each Participating Holder to furnish to the Company
such information, documents and instruments from such Participating Holder as
the Company may from time to time reasonably request, including, but not limited
to, a

 

19



--------------------------------------------------------------------------------

questionnaire, custody agreement, power of attorney, lock-up letters and
underlying agreement. Each Participating Holder agrees to furnish such
information to the Company and to cooperate with the Company as reasonably
necessary to enable the Company to comply with the provisions of this Agreement.

(c) Each Participating Holder agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in
Section 4.4(a)(iv), such Participating Holder will forthwith discontinue
disposition of Registrable Securities pursuant to such Registration Statement
until such Participating Holder’s receipt of the copies of the supplemented or
amended prospectus contemplated by Section 4.4(a)(iv), or until such
Participating Holder is advised in writing by the Company that the use of the
prospectus may be resumed, and if so directed by the Company, such Participating
Holder shall deliver to the Company (at the Company’s expense) all copies of the
prospectus covering such Registrable Securities, other than permanent file
copies, then in such Participating Holder’s possession. In the event the Company
shall give any such notice, the period during which the applicable Registration
Statement is required to be maintained effective shall be extended by the number
of days during the period from and including the date of the giving of such
notice to and including the date when each seller of Registrable Securities
covered by such Registration Statement either receives the copies of the
supplemented or amended prospectus contemplated by Section 4.4(a)(iv) or is
advised in writing by the Company that the use of the prospectus may be resumed.

(d) Paulson shall not use any free writing prospectus (as defined in Rule 405)
in connection with the sale of Registrable Securities without the prior consent
of the Company, which consent shall not be unreasonably withheld, conditioned or
delayed.

4.5 Indemnification.

(a) The Company agrees to indemnify and hold harmless, to the fullest extent
permitted by law, Paulson and its officers, directors, employees, managers,
members, partners and agents and each Person who controls (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act) Paulson or
such other indemnified Person from and against all losses, claims, damages,
liabilities and expenses (including reasonable expenses of investigation and
reasonable attorneys’ fees and expenses including all reasonable expenses
incurred in enforcing this indemnity) (collectively, the “Losses”) caused by,
resulting from or relating to any untrue statement (or alleged untrue statement)
of a material fact contained in any Registration Statement, prospectus or
preliminary prospectus (including any issuer free writing prospectus) or any
amendment thereof or supplement thereto or any omission (or alleged omission) of
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, except insofar as the same are caused by any information
furnished in writing to the Company by Paulson expressly for use therein. In
connection with an Underwritten Offering and without limiting any of the
Company’s other obligations under this Agreement, the Company shall also
indemnify

 

20



--------------------------------------------------------------------------------

such underwriters, their officers, directors, employees and agents and each
Person who controls (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) such underwriters or such other indemnified
Person to the same extent as provided above with respect to the indemnification
(and exceptions thereto) of Paulson. Reimbursements payable pursuant to the
indemnification contemplated by this subsection (a) will be made by periodic
payments during the course of any investigation or defense, as and when bills
are received or expenses incurred.

(b) In connection with any proposed registration in which Paulson is
participating pursuant to this Agreement, Paulson agrees to indemnify and hold
harmless, to the fullest extent permitted by law, the Company, its directors,
officers, employees and agents and each Person who controls (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act) the
Company or such other indemnified Person against all Losses caused by, resulting
from or relating to any untrue statement (or alleged untrue statement) of
material fact contained in the Registration Statement, prospectus or preliminary
prospectus (including any issuer free writing prospectus) or any amendment
thereof or supplement thereto or any omission (or alleged omission) of a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, but only to the extent that such untrue statement or omission
contained in any information or affidavit so furnished in writing by Paulson to
the Company for inclusion in such Registration Statement, prospectus or
preliminary prospectus and has not been corrected in a subsequent writing prior
to or concurrently with the sale of the securities to the Person asserting such
loss, claim, damage, liability or expense. In no event shall the liability of
Paulson hereunder be greater in amount than the dollar amount of the net cash
proceeds actually received by Paulson upon the sale of the securities giving
rise to such indemnification obligation. The Company and Paulson shall be
entitled to receive indemnities from underwriters, selling brokers, dealer
managers and similar securities industry professionals participating in the
distribution, to the same extent as provided above with respect to information
so furnished in writing by such Persons for inclusion in any prospectus or
Registration Statement.

(c) Any Person entitled to indemnification hereunder will (i) give prompt (but
in any event within 30 days after such Person has actual knowledge of the facts
constituting the basis for indemnification) written notice to the indemnifying
party of any claim with respect to which it seeks indemnification and
(ii) permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party; provided, however,
that any delay or failure to so notify the indemnifying party shall relieve the
indemnifying party of its obligations hereunder only to the extent, if at all,
that the indemnifying party is actually prejudiced by reason of such delay or
failure; provided, further, however, that any Person entitled to indemnification
hereunder shall have the right to select and employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such Person unless (a) the indemnifying party
has agreed in writing to pay such fees or expenses, or (b) the indemnifying
party shall have failed to assume the defense of such claim within a reasonable
time after receipt of notice of such claim from the Person entitled to
indemnification hereunder and employ counsel reasonably satisfactory to such
Person or (c) in the reasonable judgment of any such Person, based upon advice
of counsel, a conflict of interest

 

21



--------------------------------------------------------------------------------

may exist between such Person and the indemnifying party with respect to such
claims (in which case, if the Person notifies the indemnifying party in writing
that such Person elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of such claim on behalf of such Person). If such defense is not
assumed by the indemnifying party, the indemnifying party will not be subject to
any liability for any settlement made without its consent (but such consent will
not be unreasonably withheld). An indemnified party shall not be required to
consent to any settlement involving the imposition of equitable remedies or
involving the imposition of any obligations or admissions on such indemnified
party other than financial obligations for which such indemnified party will be
indemnified hereunder. No indemnifying party will be required to consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation. An indemnifying party who is not entitled to, or elects not to,
assume the defense of a claim will not be obligated to pay the fees and expenses
of more than one counsel for all parties indemnified by such indemnifying party
with respect to such claim in any one jurisdiction, unless the use of one
counsel would be expected to give rise to a conflict of interest between such
indemnified party and any other of such indemnified parties with respect to such
claim, in which case the indemnifying party shall be obligated to pay the fees
and expenses of each additional counsel.

(d) If for any reason the indemnification provided for in the preceding clauses
4.5(a) and 4.5(b) is unavailable to an indemnified party or insufficient to hold
it harmless as contemplated by the preceding clauses 4.5(a) and 4.5(b), then the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect not only the relative benefits received
by the indemnified party and the indemnifying party, but also the relative fault
of the indemnified party and the indemnifying party, as well as any other
relevant equitable considerations, provided that Paulson shall not be required
to contribute in an amount greater than the dollar amount of the net cash
proceeds actually received by Paulson with respect to the sale of any securities
under this Section 4. No Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

Section 5. Tag-Along Rights.

(a) Prior to the consummation of a Qualified Public Offering, if the Apollo
Holders desire to effect any sale or transfer of shares of Common Stock
representing 5% or more of the outstanding shares of Common Stock on a fully
diluted basis in a single transaction or series of related transactions for
value to any third party that is not an Affiliate of the Apollo Holders, other
than in a Public Sale (a “Tag-Along Transaction”), it shall give written notice
to Paulson offering Paulson the option to participate in such Tag-Along
Transaction (a “Sale Notice”). If Paulson’s participation in the Tag-Along
Transaction could require Paulson to make a filing under the HSR Act, the Sale
Notice shall be delivered to Paulson at least seventy five (75) days prior to
the date on which the Tag-Along Transaction is to be consummated; provided that

 

22



--------------------------------------------------------------------------------

once Paulson has complied with the requirements of the HSR Act and received the
necessary approvals or otherwise determined no filing under the HSR Act is
required with respect to its participation in the Tag-Along Transaction, the
Apollo Holders may consummate the Tag-Along Transaction at any time thereafter.
The Sale Notice shall set forth in reasonable detail the material terms and
conditions of the proposed Tag-Along Transaction and identify the contemplated
transferee or Group.

(b) Paulson may, by written notice to the Apollo Holders (a “Tag-Along Notice”)
delivered within ten (10) days after the delivery of the Sale Notice (Paulson
delivering such timely notice being a “Tag-Along Holder”), elect to sell in such
Tag-Along Transaction all or a portion of the shares of Class A Common Stock
held by Paulson or shares of Class A Common Stock issuable upon conversion of
the Convertible Notes held by Paulson on the same terms and conditions as the
Apollo Holders, provided that, without the consent of the Apollo Holders, the
Proportionate Percentage of shares of Common Stock to be sold by any Tag-Along
Holder will not exceed the Proportionate Percentage of shares of Common Stock
that the Apollo Holders propose to sell or transfer in the applicable Tag-Along
Transaction; provided that, to the extent that any Tag-Along Holder needs to
convert all or a portion of its Convertible Notes into shares of Class A Common
Stock in order to participate in the applicable Tag-Along Transaction, the
Apollo Holders shall structure the applicable Tag-Along Transaction to enable
such conversion to occur on the closing date of such Tag-Along Transaction.

(c) If Paulson does not deliver a timely Tag-Along Notice, then the Apollo
Holders may thereafter consummate the Tag-Along Transaction, at the same sale
price and on the same other terms and conditions as are described in the Sale
Notice (including, without limitation, the number of shares of Common Stock
being sold), for a period of one hundred twenty (120) days thereafter (subject
to extension in the event of required regulatory approvals not having been
obtained by such date but in any event no later than two hundred seventy
(270) days after delivery of the Tag-Along Notice). In the event the Apollo
Holders have not consummated the Tag-Along Transaction within such one hundred
twenty (120) day period (subject to extension as provided above), the Apollo
Holders shall not thereafter consummate a Tag-Along Transaction, without first
providing a Sale Notice and an opportunity to Paulson to sell in the manner
provided above. If Paulson gives the Apollo Holders a timely Tag-Along Notice,
then the Apollo Holders shall use reasonable efforts to cause the prospective
transferee or Group to agree to acquire all the shares of Class A Common Stock
identified in all timely Tag-Along Notices, upon the same terms and conditions
as are applicable to the shares of Common Stock held by the Apollo Holders. If
such prospective transferee or Group is unable or unwilling to acquire all the
shares of Common Stock proposed to be included in the Tag-Along Transaction upon
such terms, then the Apollo Holders may elect either to cancel such Tag-Along
Transaction or to allocate the maximum number of shares that such prospective
transferee or Group is willing to purchase among the Apollo Holders and the
Tag-Along Holders in such proportions that the Apollo Holders’ and each such
Tag-Along Holder’s Proportionate Percentages are reduced on a pro rata basis to
reflect the total number of shares of Common Stock to be sold. In connection
with the Tag-Along Transaction, each party shall bear its own expenses.

 

23



--------------------------------------------------------------------------------

(d) For purposes of this Section 5, any holder of shares of Common Stock who has
a contractual right (other than, for the avoidance of doubt, pursuant to this
Agreement) to participate in such Tag-Along Transaction or any other holder of
Common Stock who is otherwise participating in such Tag-Along Transaction with
the consent of the Apollo Holders, shall be deemed to be a “Tag-Along Holder”
under this Section 5 (provided that, for the avoidance of doubt, this Section 5
(d) is not intended to nor shall it grant any rights to any Person to
participate in any Tag-Along Transaction that is not otherwise granted pursuant
to Section 5 (a)-(c) above).

Section 6. Board Composition. Subject to the satisfaction of applicable laws,
rules and regulations, Paulson shall have the right to either (i) nominate one
member of the Board (such appointed member, the “Paulson Appointee”) or
(ii) designate one representative (the “Paulson Observer”) to attend all
meetings of the Board as a non-voting observer; provided, however, that such
rights to nominate the Paulson Appointee or designate the Paulson Observer shall
not be assigned by Paulson to any other party (other than Affiliates of Paulson)
and any purported assignment shall be void ab initio and of no effect. Paulson’s
right to nominate the Paulson Appointee and designate the Paulson Observer shall
terminate once Paulson is no longer a party to this Agreement. Upon such
termination, Paulson shall promptly cause the Paulson Appointee to resign from
the Board. The Company shall use its commercially reasonable efforts to maintain
a directors and officer’s liability policy and shall indemnify and advance
expenses to its directors and officers, including the Paulson Appointee, with
respect to all acts or omissions by them in their capacities as such to the
fullest extent permitted by the law and shall enter into an indemnification
agreement with the Paulson Appointee.

Section 7. Dividends and Distributions. Prior to a Qualified Public Offering,
the Company shall not, and shall cause Intermediate and Realogy not to, declare
or pay any dividends or any other distributions on capital stock or redeem or
repurchase any shares of capital stock without Paulson’s prior written consent;
provided, however, that the Company shall be permitted to declare or pay any
dividends or any other distributions on capital stock or redeem or repurchase
any shares of capital stock, without Paulson’s prior written consent, to the
extent such declaration, payment, distribution, redemption or repurchase is
permitted by Section 4.07(b)(1), (2), (4), (5), (6), (8), (12), (13), (15),
(16), (17) and (19) of the indentures for such Existing Notes.

Section 8. Related Party Transactions. Prior to a Qualified Public Offering, the
Company shall not, and shall cause its direct and indirect subsidiaries not to,
enter into any transaction or series of transactions with the Apollo Holders or
any of their respective Affiliates if such transaction involves a consideration
in excess of $10 million unless (A) Paulson gives its prior written consent or
(B) such transaction is (i) contemplated by the Exchange Transactions, a
Preemptive Event pursuant to which Paulson accepted and was provided with, or
failed to accept the Preemptive Rights Offer, or pursuant to any agreements or
arrangements entered into prior to the date hereof, (ii) expressly permitted by
Section 4.11(b) (Transactions with Affiliates) of the indentures pursuant to
which the New Notes are issued as supplemented, amended or otherwise modified
from time to time, or (iii) not materially less favorable to the Company,
Intermediate,

 

24



--------------------------------------------------------------------------------

Realogy or any of their respective direct or indirect subsidiaries than those
that could have been obtained in a comparable transaction with an unrelated
person, as evidenced by a resolution adopted in good faith by the majority of
the Board approving such transaction and an officer’s certificate certifying
that such transaction complies with clause (B)(iii) of this Section 8.

Section 9. Amendment of Convertible Notes. Without the prior written consent of
Paulson, the Company will not enter into any amendment or supplement of the
indenture that governs the Convertible Notes that would materially adversely
affect Paulson for so long as Paulson holds at least 50% of the Convertible
Notes it receives in the Exchange Offers.

Section 10. Ownership of Subsidiaries. Without the prior written consent of
Paulson, (i) the Company shall not permit its Subsidiaries to effectuate an
initial public offering of common stock, (ii) the Company shall at all times own
100% of the capital stock of Intermediate and Intermediate shall at all times
own, directly or indirectly 100% of the capital stock of Realogy and (iii) the
Company shall not engage in any business or activity other than owning shares of
Intermediate and Intermediate shall not engage in any business or activity other
than owning shares of Realogy.

Section 11. HSR. To the extent necessary in order to enable Paulson from time to
time to convert all of its then outstanding Convertible Notes into Class A
Common Stock without filing a notification under the HSR Act at the time of the
desired conversion, the Company will cooperate with and assist Paulson in
completing an annual notification to comply with the requirements of the HSR
Act. The Company shall provide Paulson with written notice at least seventy five
(75) days prior to (i) a Change of Control (as such term is defined in the
indentures pursuant to which the New Notes are issued), to the extent such
Change of Control occurs prior to a Qualified Public Offering, and (ii) a
Qualified Public Offering; provided that such Change of Control or Qualified
Public Offering, as applicable, may be consummated within such seventy five
(75) day period if Paulson has complied with the requirements of the HSR Act and
received the necessary approvals or otherwise determined no filing under the HSR
Act is required following conversion of its then outstanding Convertible Notes
into Class A Common Stock. The Company shall also pay (a) any HSR Act filing fee
incurred by Paulson under this Agreement and (b) all other fees and expenses
(including reasonable attorneys’ fees of one counsel not to exceed $50,000 on an
annual basis) incurred by Paulson in connection with such filings.

Section 12. Notices. All notices, requests, consents and other communications
hereunder shall be in writing and will be deemed to have been duly delivered:
(i) upon personal delivery; (ii) three (3) days after being mailed by certified
or registered mail, postage prepaid, return receipt requested; (iii) one
(1) Business Day after being sent via a nationally recognized overnight courier
service; or (iv) upon receipt of electronic or other confirmation of
transmission if sent via facsimile or electronic mail to the appropriate party
at the address, facsimile number or email specified on Annex I hereto, or at
such other addresses, facsimile numbers or email addresses as the parties may
designate by written notice in accordance with this Section 12.

 

25



--------------------------------------------------------------------------------

Section 13. Amendment. This Agreement may be amended, modified, supplemented or
waived from time to time by an instrument in writing signed by the Company,
Realogy, Paulson and each Apollo Holder.

Section 14. Term; Termination. This Agreement shall only become effective on the
Closing Date; provided that this Agreement shall automatically terminate if the
Exchange Offers contemplated herein are terminated and abandoned. Unless earlier
terminated by the mutual agreement of all the parties hereto, this Agreement
shall terminate automatically upon the earlier of (i) the dissolution,
liquidation or winding-up of the Company (unless the Company continues to exist
after such dissolution, liquidation or winding-up as a limited liability company
or in another form, whether incorporated in Delaware or another jurisdiction),
(ii) with respect to each Apollo Holder, the first date on which such Apollo
Holder ceases to hold, directly or indirectly, any shares of Common Stock or
Convertible Notes convertible into shares of Common Stock; and (iii) with
respect to Paulson, the first date on which Paulson ceases to hold, directly or
indirectly, Registrable Securities (assuming all of the then outstanding
Convertible Notes held by Paulson have been converted into shares of Class A
Common Stock) representing at least 5% of the outstanding shares of Common Stock
on a fully-diluted basis; provided that Paulson’s rights pursuant to Sections 3
(solely with respect to Equity Preemptive Events) and 5 shall survive any
termination of this Agreement until the earlier of (x) the first date on which
Paulson ceases to own, directly or indirectly, Convertible Notes (or shares of
Class A Common Stock issued upon conversion of such Convertible Notes or a
combination thereof) representing at least $15 million aggregate principal
amount of the Convertible Notes acquired by Paulson on the Closing Date and
(y) the consummation of a Qualified Public Offering.

Section 15. Miscellaneous Provisions.

(a) THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICTING PROVISION OR RULE THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING,
THE INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW
OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION
WOULD ORDINARILY APPLY.

(b) The Company may, without the consent of Paulson, permit any holder that
acquires in the Exchange Offers Convertible Notes convertible into shares of
Class A Common Stock representing 10% or more of the outstanding shares of
Common Stock on an “as converted” basis to become a party to this Agreement and
to give such holder the same rights as Paulson under this Agreement.

 

26



--------------------------------------------------------------------------------

(c) Whenever the context requires, the gender of all words used herein shall
include the masculine, feminine and neuter, and the number of all words shall
include the singular and plural.

(d) Except as provided in Section 14, any party to this Agreement who disposes
of all of his, her or its Common Stock and/or Convertible Notes in conformity
with the terms of this Agreement shall cease to be a party to this Agreement and
shall have no further rights hereunder other than rights to indemnification
under Section 4, if applicable.

(e) Each party to this Agreement acknowledges that a remedy at law for any
breach or attempted breach of this Agreement will be inadequate, agrees that
each other party to this Agreement shall be entitled to specific performance and
injunctive and other equitable relief in case of any such breach or attempted
breach and further agrees to waive (to the extent legally permissible) any legal
conditions required to be met for the obtaining of any such injunctive or other
equitable relief (including posting any bond in order to obtain equitable
relief).

(f) This Agreement may be executed simultaneously in two or more counterparts,
any one of which need not contain the signatures of more than one party, but all
such counterparts taken together will constitute one and the same agreement. It
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart. Exchange and delivery of this Agreement by
PDF via electronic mail or by exchange of facsimile copies bearing the facsimile
signature of a party shall constitute a valid and binding execution and delivery
of this Agreement by such party. Such PDF and facsimile copies shall constitute
legally enforceable original documents.

(g) Whenever possible, each provision of this Agreement will be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or any other jurisdiction, and such invalid, illegal or otherwise unenforceable
provisions shall be null and void as to such jurisdiction. It is the intent of
the parties, however, that any invalid, illegal or otherwise unenforceable
provisions be automatically replaced by other provisions which are as similar as
possible in terms to such invalid, illegal or otherwise unenforceable provisions
but are valid and enforceable to the fullest extent permitted by law.

(h) Each party hereto shall do and perform or cause to be done and performed all
such further acts and things and shall execute and deliver all such other
agreements, certificates, instruments, and other documents as any other party
hereto reasonably may request in order to carry out the provisions of this
Agreement and the consummation of the transactions contemplated hereby, in each
case, subject to the provisions hereunder, including, without limitation, those
set forth in Section 3 and Section 5.

 

27



--------------------------------------------------------------------------------

(i) The parties to this Agreement agree that jurisdiction and venue in any
action brought by any party hereto pursuant to this Agreement shall exclusively
and properly lie in the Delaware State Chancery Court located in Wilmington,
Delaware, or (in the event that such court denies jurisdiction) any federal or
state court located in the State of Delaware. By execution and delivery of this
Agreement each party hereto irrevocably submits to the jurisdiction of such
courts for itself and in respect of its property with respect to such action.
The parties hereto irrevocably agree that venue for such action would be proper
in such court, and hereby waive any objection that such court is an improper or
inconvenient forum for the resolution of such action. The parties further agree
that the mailing by certified or registered mail, return receipt requested to
the address of such parties set forth on the signature pages hereto, of any
process required by any such court shall constitute valid and lawful service of
process against them, without necessity for service by any other means provided
by statute or rule of court.

(j) No course of dealing between the Company, or its subsidiaries, and the other
parties hereto (or any of them) or any delay in exercising any rights hereunder
will operate as a waiver of any rights of any party to this Agreement. The
failure of any party to enforce any of the provisions of this Agreement will in
no way be construed as a waiver of such provisions and will not affect the right
of such party thereafter to enforce each and every provision of this Agreement
in accordance with its terms.

(k) BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS
ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON
AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN
ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY
RIGHT OR REMEDIES UNDER THIS AGREEMENT OR ANY DOCUMENTS ENTERED INTO IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREIN.

(l) This Agreement sets forth the entire agreement of the parties hereto as to
the subject matter hereof and supersedes all previous agreements among all or
some of the parties hereto, whether written, oral or otherwise, as to such
subject matter. Unless otherwise provided herein, any consent required by any
party hereto may be withheld by such party in its sole discretion.

(m) Except as otherwise expressly provided herein, no Person not a party to this
Agreement, as a third party beneficiary or otherwise, shall be entitled to
enforce any rights or remedies under this Agreement.

 

28



--------------------------------------------------------------------------------

(n) If, and as often as, there are any changes in the Common Stock and/or
Convertible Notes, as applicable, by way of stock split, stock dividend,
combination or reclassification, or through merger, consolidation,
reorganization or recapitalization, or by any other means, appropriate
adjustment shall be made in the provisions of this Agreement, as may be
required, so that the rights, privileges, duties and obligations hereunder shall
continue with respect to the Common Stock or Convertible Notes as so changed.

(o) Without limiting anything in the Charter or the Bylaws, no director of the
Company shall be personally liable to the Company or any party hereto as a
result of any acts or omissions taken under this Agreement in good faith.

(p) Notwithstanding anything to the contrary contained herein, (i) each Apollo
Holder may assign its rights or obligations, in whole or in part, under this
Agreement to any member of the Apollo Holders, and such Person shall
automatically become party to this Agreement and this Agreement shall be amended
and restated to provide that such Person or a designee of such Person shall have
the same rights and obligations of the Apollo Holders and the Apollo Holders
hereunder and (ii) Paulson may assign its rights under Section 4.2 and
Section 4.5 to any third party transferee in connection with any transfer (other
than pursuant to a public offering) of at least $10 million aggregate principal
amount of its Subject Securities, provided that such third party transferee
executes and delivers to the Company a joinder agreement in the form set forth
in Exhibit A and becomes a party to this Agreement.

* * * * *

 

29



--------------------------------------------------------------------------------

This Agreement is executed by the parties hereto to be effective as of the
Closing Date.

 

REALOGY CORPORATION By:  

/s/ Anthony E. Hull

Name:   Anthony E. Hull Title:   EVP, CFO & Treasurer DOMUS HOLDINGS CORP. By:  

/s/ Anthony E. Hull

  Name:   Anthony E. Hull   Title:   EVP, CFO & Treasurer

 

30



--------------------------------------------------------------------------------

DOMUS INVESTMENT HOLDINGS, LLC By:  

Apollo Management VI, L.P.,

        its manager

By:  

AIF VI Management, LLC,

        its general partner

By:  

/s/ Laurie Medley

  Name:    Laurie Medley   Title:   Vice President RCIV HOLDINGS, L.P. (CAYMAN)
By:  

Apollo Advisors VI (EH), L.P.,

its general partner

By:  

Apollo Advisors VI (EH-GP), Ltd.,

its general partner

By:  

/s/ Laurie Medley

  Name:   Laurie Medley   Title:   Vice President APOLLO INVESTMENT FUND VI,
L.P. By:  

Apollo Advisors VI, L.P.,

its general partner

By:  

Apollo Capital Management VI, LLC,

its general partner

By:  

/s/ Laurie Medley

  Name:   Laurie Medley   Title:   Vice President

 

31



--------------------------------------------------------------------------------

DOMUS CO-INVESTMENT HOLDINGS, LLC By:  

Apollo Management VI, L.P.,

its managing member

By:  

AIF VI Management, LLC,

its general partner

By:  

/s/ Laurie Medley

  Name:   Laurie Medley   Title:   Vice President

 

32



--------------------------------------------------------------------------------

RCIV HOLDINGS (LUXEMBOURG), S.A.R.L. By:  

/s/ Laurie Medley

Name:   Laurie Medley Title:   Class A Manager

 

33



--------------------------------------------------------------------------------

PAULSON & CO. INC. (ON BEHALF OF THE SEVERAL INVESTMENT FUNDS AND ACCOUNTS
MANAGED BY IT) By:  

/s/ Stuart Merzer

Name:   Stuart Merzer Title:   Authorized Signatory

 

34



--------------------------------------------------------------------------------

ANNEX I

ADDRESSES FOR NOTICE

DOMUS HOLDINGS CORP.

DOMUS INVESTMENT HOLDINGS, LLC

RCIV HOLDINGS, L.P. (CAYMAN)

RCIV HOLDINGS (LUXEMBOURG) S.A.R.L.

APOLLO INVESTMENT FUND VI, L.P.

DOMUS CO-INVESTMENT HOLDINGS LLC

c/o Apollo Management VI, L.P.

9 West 57th Street, 43rd Floor

New York, NY 10019

Attention: Marc Becker

Facsimile:

Email: Becker@apollolp.com

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Facsimile: (212) 735-2000

Attention:    Stacy J. Kanter, Esq.       Thomas W. Greenberg, Esq.   

PAULSON & CO. INC.

1251 Avenue of the Americas, 50th Floor

New York, NY, 10020

Attn: Mr. Alex Blades

Telephone: (212) 956-2221

Fax: (212) 351-5887

with a copy (which shall not constitute notice) to:

Kleinberg, Kaplan, Wolff & Cohen, P.C.

551 Fifth Avenue

New York, NY 10176

Facsimile: (212) 986-8866

Attn:    Max Karpel, Esq.       Jonathan Ain, Esq.   

 

35



--------------------------------------------------------------------------------

EXHIBIT A

JOINDER AGREEMENT

This Joinder Agreement (“Joinder”) is executed pursuant to the terms of the
Amended and Restated Investor Securityholders Agreement dated as of January 5,
2011, a copy of which is attached hereto (the “Investor Securityholders
Agreement”), by the transferee (“Transferee”) executing this Joinder. By the
execution of this Joinder, the Transferee agrees as follows:

 

  1. Acknowledgement. Transferee acknowledges that Transferee is acquiring or
receiving from Paulson $10 million or more in aggregate principal amount of
certain Convertible Notes convertible at any time at the option of the holders
thereof, in whole or in part, into shares of Class A Common Stock of Domus
Holdings Corp. a Delaware corporation (the “Company”). Capitalized terms used
herein without definition are defined in the Investor Securityholders Agreement
and are used herein with the same meanings set forth therein.

 

  2. Agreement to be Bound. Transferee by delivering this Joinder agrees that it
shall have only the registration rights referenced in Section 4.2 of the
Securityholders Agreement and agrees to become a party to the Securityholders
Agreement.

 

  3. Further Agreement. The Transferee further acknowledges and agrees that it
shall not have any rights under the Securityholders Agreement other than
piggy-back registration rights and certain indemnification rights.

 

  4. Effectiveness. This Joinder shall take effect and Transferee shall be bound
by Sections 4.2 and 4.5 of the Investor Securityholders Agreement immediately
upon the execution hereof.

 

  5. Law. THIS ADOPTION WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF
THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
ADOPTION, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW
ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

 

36



--------------------------------------------------------------------------------

   Name of Transferee    Signature    Date

 

37